Citation Nr: 1339594	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  10-28 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The appellant and B.Q.



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In February 2013, the Veteran and B.Q. testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's Virtual VA claims file.  All other evidence associated with the Virtual VA claims file is duplicative of evidence contained in the Veterans Benefits Management System (VBMS) electronic file or irrelevant to the issues on appeal.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

While the Veteran was previous represented by the New Jersey Department of Veterans Affairs, in April 2011, the Veteran appointed the National Association of County Veterans Service Officers as his representative.  The Board recognizes this change.

The Veteran's claim was previously before the Board in June 2011 and May 2013.  As will be described in greater detail below, there was compliance with all remand directives, and the Veteran's claims are properly before the Board at this time.


FINDINGS OF FACT

1.  The Veteran was found to have a left knee disorder on his official service entrance medical examination, and thus, he had a left knee disorder that preexisted his entrance into active service.  

2.  The Veteran has not been shown to currently have a left knee disorder that is related to any aggravation during service of his preexisting disorder or otherwise etiologically related to his military service. 

3.  Arthritis of the left knee did not manifest within one year of the Veteran's separation from active service.

4.  A right knee disorder did not manifest in service, arthritis of the right knee did not manifest one year thereafter, and a right knee disorder is not causally or etiologically related to his service or to a service-connected disability.



CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by active service, and arthritis is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

2.  A right knee disorder was not incurred in active service, arthritis may not be presumed to have been so incurred, and a right knee disorder is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, regarding the duty to notify, the Veteran was sent a letter in January 2009, prior to the initial adjudication of the claim, that provided information as to what evidence was required to substantiate the claims, to include on a secondary basis, and of the division of responsibilities between VA and a claimant in developing an appeal.  This letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been obtained or submitted and associated with the file.  In January 2009, the RO requested private records from Dr. K (initials used to protect privacy), for whom the Veteran had provided the necessary release.  While the RO did not receive this evidence directly from Dr. K, the Veteran thereafter submitted these records.  The Veteran also submitted other private medical records and provided no further releases for VA to request additional non-government records.  In addition, the RO has obtained and associated with the claims file the Veteran's records from the Social Security Administration (SSA) and all VA outpatient treatment records identified by the Veteran, which were from the East Orange VA system.

In June 2013, the Veteran was afforded a VA examination regarding the claims on appeal.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in more detail below, the Board finds that the June 2013 VA examination and opinion are adequate, as they are predicated on a review of the claims file, the pertinent and credible evidence of record, and current medical findings.  In addition, the June 2013 examiner provided a rationale for the conclusions reached that was based upon the credible evidence of record. 

As noted above, the Veteran's appeal was previously remanded twice by the Board.  In response to these remands, the Veteran was afforded a Board hearing in February 2013.  In addition, his complete Social Security Administration and updated VA outpatient records were associated with the claims file following the May 2013 Board remand.  Finally, the Veteran was afforded the VA examination in June 2013 that responded to all of the criteria outlined in the Board's May 2013 remand instructions.  As such, the Board finds that all development requirements have been met, and the Board may proceed with this appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, as previously noted, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in February 2013.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge (VLJ) set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Applicable Law and Analysis

The Veteran contends that he is entitled to service connection for left and right knee disorders.  He believes that his left knee disorder, while it existed prior to service, was permanently aggravated therein and that his right knee disorder is secondary to his left knee disorder.

At the outset, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310; 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153. 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

The law provides that an increase in disability must consist of worsening of the enduring disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

A "lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left or right knee disorder.

First, the Board notes that the Veteran has currently diagnosed disorders of both the left and right knees.  The June 2013 VA examination report shows diagnoses of bilateral medial and lateral meniscus tears and bilateral knee degenerative joint disease.  Therefore, that element required for entitlement to service connection has been met with regard to each knee.  As such, at issue is whether either disability was incurred in or aggravated by service or is secondary to a service-connected disability.  The Board will address the claim regarding the left knee first.

The Veteran's January 1968 report of medical examination shows that his lower extremities were noted to be abnormal.  A notation indicated that there was no limitation of motion of the left knee.  On his report of medical history completed at that time, the Veteran endorsed a history of trick or locked knee and swollen or painful joints.  He indicated that his left knee was not strong enough to stay in a crouched position without swelling.  He reported that, in September 1962, he had been advised to have cartilage removed from his left knee.

Because the Veteran's left knee was "noted" as abnormal when examined prior to entry into service, he is not entitled to the presumption of soundness.  The Veteran has always asserted that his left knee disorder began prior to service and repeatedly reported a pre-service injury occurring in 1962.  There is no evidence to suggest that the Veteran's left knee disorder did not exist prior to service.  At issue, then, is whether the pre-existing left knee disorder was aggravated by service.

Service record entries dated in March 1968, April 1968, and May 1968 show that the Veteran complained of pain in his left knee.  In March 1968, the Veteran reported that he had torn the cartilage in his left knee five years earlier.  April 1968 service records also indicate that the Veteran had effusion in his left knee and tenderness to his medial collateral ligament and medial joint line with no instability.  

X-rays of the left knee were normal in May 1968, and he was diagnosed as having a torn medial meniscus of the left knee.  The medical board report indicated that this condition was not incurred in the line of duty and that it existed prior to service.  He was recommended for separation.  In that same report, the Veteran reported his prior injury in September 1962 and indicated that he had treated that injury conservatively.

Also in May 1968, the Veteran was put on a profile prior to separation and was advised to have surgery for his meniscus tear.

The May 1968 report of medical examination shows that the Veteran's lower extremities were abnormal, and he had a torn medial meniscus of the left knee.  At that time, the Veteran reported a history of swelling, constant pain, and instability of his left knee.  He also reported a trick or locked knee and swollen or painful joints.  He indicated that he could not fully extend his leg, deep bend, or crouch.

The first post-service medical records associated with the claims file are private records dated in November 1989.  At that time, the Veteran reported a football injury as a teenager and a knee injury during the most recent summer.  Since that summer injury, he had been doing well.  X-rays revealed early degenerative joint disease and a meniscus tear.  He underwent arthroscopy at that time.

A November 2008 VA outpatient treatment record shows that the Veteran reported an in-service left knee injury.

In June 2013, the Veteran underwent a VA examination.  His claims file was reviewed, and diagnoses of medial and lateral meniscus tears and degenerative joint disease were noted.  The examiner reviewed and detailed the Veteran's in-service report and treatment for the left knee as well as his November 1989 surgery.  During the examination, the Veteran reported a September 1962 left knee injury, as well as a second left knee injury the following spring.  Thereafter, he played college football.  During basic training, he stepped into a depression in the ground that resulted in intense pain and swelling of the knee.

The issue before the Board is whether the Veteran's left knee disorder, which existed prior to service, was aggravated therein.  The opinions of record are from the Veteran and the June 2013 VA examiner.

In various written statements, the Veteran asserted that his time in service made his left knee condition increase in severity.  He points out that a May 1968 record shows that he was scheduled for surgery.  During his February 2013 hearing, the Veteran testified that he had been told that, during service, he tore the medial collateral ligaments.  His pre-service injury while playing football did not seem as severe, and he played the whole game afterwards.  He stated that, from that injury in September 1962 until he entered service in March 1968, he had one other small injury that was not as severe as what he experienced in service.  With regard to post-service manifestations, the Veteran reported that it definitely got worse.  When asked whether he had problems when he left service, the Veteran indicated that he recovered and then babied his left knee.  He was very careful with it because he had to provide for his family.  He stated that he did not have the tear repaired until 1989.

In the June 2013 VA examination report, the examiner indicated that the Veteran's left knee meniscal tear preceded his enlistment.  According to the note upon enlistment, it was still causing him problems at that time.  Within days of beginning basic training, the Veteran had severe knee pain and swelling for which he was separated.  There is no indication that the several days of basic training permanently worsened the pre-existing knee condition.  The natural process of the degenerative process was not altered by these few days of basic training.

Based on a review of the record, the Board concludes that the Veteran's left knee disorder, which existed prior to service, was not aggravated therein.  Specifically, there was no increase in severity of the left knee disorder during service.  As stated above, there are two opinions on this particular matter-that of the Veteran and that of the June 2013 VA examiner.  For several reasons, the Board finds that the opinion of the VA examiner is more probative than the Veteran's opinion.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

First, the VA examiner is a physician with experience, education, and knowledge that the Veteran, as a layperson, is not shown to have.  Furthermore, the Veteran states as proof that his disability increased in severity during service that he was advised by medical professionals in May 1968 that he needed to have surgery on his left knee.  However, he had stated when he was examined for enlistment in January 1968 that he had been previously advised to have surgery when he injured his knee in September 1962.  Instead, he opted to treat it conservatively.  Additionally, while the Veteran was again advised to have surgery in May 1968, the Veteran stated during his Board hearing that he did not have surgery on the left knee until 1989 and has produced no evidence or statements that he sought post-service treatment for his left knee prior to 1989.  The Board finds this gap in time significant, and it weighs against the assertion that the left knee disorder increased in severity during service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Therefore, the Veteran's rationale for why he believes his disability increased in severity during service is contradicted by the contemporaneous evidence of record, which the Board finds is more probative.

In contrast, the VA examiner had reviewed and detailed the Veteran's service treatment records in the June 2013 examination report.  He provided a definitive opinion supported by a rationale based on that review of the record.  The examiner explained why the left knee disorder was not aggravated by service, based upon his complaints at entry and the nature of the treatment he received during service.

While laypersons can provide opinions on these kinds of medical matters in some instances, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), the Board finds that, because of the above-noted reasons, the opinion provided by the VA examiner in June 2013 is more probative evidence on the matter of whether the Veteran's pre-existing left knee disorder was aggravated in or increased in severity during service.  Because these are the only two opinions of record addressing this specific matter, the Board finds that the evidence that supports a finding that the disability underwent no increase in severity outweighs the evidence that it did.

Furthermore, to the extent that the Veteran has a current diagnosis of degenerative joint disease of the left knee, the Board finds that this was not noted in service or manifested to a compensable degree within one year of separation.  In fact, all x-rays conducted during service regarding the left knee were normal.  There is also no medical or lay evidence to suggest that arthritis manifested within one year of when the Veteran separated in June 1968.  Therefore, any entitlement to service connection that might be warranted under the provisions of 38 C.F.R. § 3.303(b) is not shown.  Moreover, there is no evidence showing that the Veteran developed left knee arthritis separate from his preexisting left knee meniscus tears and that it is otherwise related to his military service.

The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).  The June 2013 VA examiner has provided a valid analysis for the conclusion and opinion given that is consistent with the record.

Thus, the most persuasive opinion on the question of whether the Veteran's pre-existing left knee disorder increased in severity or was aggravated by service is that of the June 2013 VA examiner, which weighs against the claim.  Therefore, service connection for a left knee disorder must be denied.

Turning to the question of entitlement to service connection for a right knee disorder, the Board notes that there is evidence that the Veteran complained of right knee pain during service in March 1968.  He was found to have crepitus in his right knee with no swelling, effusion, or instability.  The impression was no acute pathology.  An April 1968 report of an x-ray revealed ununited ossification center at the superior aspect of the right patella.  It was otherwise unremarkable.  The separation examination report and report of medical history contained no reference to the Veteran's right knee.

While the service treatment records show that the Veteran complained of right knee pain during service and was found to have an abnormality on x-ray, there is no evidence of record that suggests the Veteran's currently diagnosed right knee disability began during service.  In fact, the Veteran asserted in his January 2009 original claim that his right knee disorder began in 2001 and has consistently opined in several written statements and during his Board hearing that his right knee pathology developed many years following service and is secondary to his left knee disorder.  The VA examiner agreed with the Veteran's assertions and opined, following examination and review of the record, that the right knee began bothering the Veteran years later after he was ambulating with a limp due to the left knee.  Therefore, the right knee pathology was not related to service.

All of the opinions of record find that the Veteran's right knee disorder is secondary to his left knee disorder; however, service connection has not been established for a left knee disability.  Therefore, service connection cannot be granted on a secondary basis.  , 

Based on the foregoing, the claims for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder, to include as secondary to a left knee disorder, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


